OPINION ON REMAND

PER CURIAM.
Pursuant to the mandate of the Florida Supreme Court in State v. Rinkins, 646 So.2d 727 (Fla.1994), we set aside our opinion in State v. Rinkins, 634 So.2d 763 (Fla. 1st DCA 1994), and remand this cause to the lower tribunal for resentencing, at which time the trial court may provide written reasons for any downward departure from the sentencing guidelines recommendation. Id., 646 So.2d at 729; Geohagen v. State, 639 So.2d 611 (Fla.1994).
REVERSED and REMANDED for resen-tencing.
ERVIN, MICKLE and DAVIS, JJ., concur.